Exhibit CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (SUBSECTIONS (a) AND (b) OF SECTION 1350, CHAPTER 63 OF TITLE 18, UNITED STATES CODE) Pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section 1350, chapter 63 of Title 18, United States Code), each of the undersigned officers of Firstgold Corp., a Delaware corporation (“Firstgold”), do hereby certify with respect to the Annual Report of Firstgold on Form 10-KSB for the year ended January 31, 2008 as filed with the Securities and Exchange Commission (the “10-KSB Report”) that: (1)the 10-KSB Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)the information contained in the 10-KSB Report fairly presents, in all material respects, the financial condition and results of operations of Firstgold. Firstgold Corp. Dated:May 15, 2008 /s/Stephen Akerfeldt Stephen Akerfeldt Chief Executive Officer /s/ James Kluber James Kluber Chief Financial Officer
